DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010653299.6 on July 8, 2020. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description.
The reference character 170 in FIG. 1 of the drawings is not found in the description of FIG. 1 in the specification.
The reference characters 153#0, 153#4, 153#8, and 153#12 used for “NAND Flash Unit” in FIG. 2 of the drawings are not found in the description of FIG. 2 in the specification.  Note that these reference characters are used for “NAND flash modules” in the description of FIG. 2 in paragraph [0024] of the specification.
The reference characters 422, 424, and 426 in FIG. 4 of the drawings are not found in the description of FIG. 4 in the specification.
The reference characters 522, 524, and 526 in FIG. 5 of the drawings are not found in the description of FIG. 5 in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description.
The reference character 100 in the description of FIG. 1 in paragraph [0021] of the specification is not found in FIG. 1 of the drawings.  It appears that reference character “10” should be amended to “100” in the top-left corner of FIG. 1 of the drawings to correct a typographical error
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.
In paragraph [0021], “host 110” should be amended to “host side 110” to correct a typographical error.  (Emphasis added.)
In paragraph [0024], “the NAND flash modules 153#0 to 153#3, the NAND flash modules 153#4 to 153#7, the NAND flash modules 153#8 to 153#11, or the NAND flash modules 153#12 to 153#15” should be amended to correct a typographical error.  Note that FIG. 2 of the drawings show “NAND Flash Unit” for the reference characters 153#0 to 153#15.  (Emphasis added.)  
In paragraph [0039], “a conform command” should be amended to  correct a typographical error.  It appears that this should be amended to “a confirm command” according to paragraph [0039], which states: “the confirm command is "10h".”  (Emphasis added.)  
In paragraph [0040], “a conform command” should be amended to  correct a typographical error.  It appears that this should be amended to “a confirm command” according to paragraph [0040], which states: “the confirm command is "30h".”  (Emphasis added.)  
Appropriate correction is required.

Claim Objections
Claims 1-3, 7-9, and 14-16 are objected to because of the following informalities:
In claim 1, line 3, “opcode” may be amended to “operation code (opcode)” for clarity since “opcode” is an acronym of “operation code”, according to paragraph [0004] of the specification.  (Emphasis added.)  
In claim 1, line 5, “the reliable command is used to direct the flash module for access to data” appears to be an intended use limitation.  For example, the limitation may be amended to “the reliable command is configured to direct the flash module to access data”.  (Emphasis added.)  
In claim 14, line 4, “a flash module” may be amended to “the flash module” to follow proper antecedent basis.  (Emphasis added.)  
Claims (e.g., claim 2, line 1; claim 3, line 1; claim 7, lines 5 and 7; claim 8, line 2; claim 9, line 1; claim 14, line 6; claim 15, line 1; claim 16, line 1; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“processing unit” in claims 14, 18, and 20.
It has been noted that the corresponding structures associated with the claim limitations are described in paragraph [0021] of the specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7, and 14, the term “reliable command” is a relative term, which renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is a relative term because it is not clear what is meant when a command is “reliable”.  The term is interpreted to be any command in examination.

Further regarding claims 1, 7, and 14, the term “read ID command” contains an acronym “ID”.  A long name of the acronym is not provided in the specification, such as paragraphs [0027], [0049], etc.  The term is assumed to be “read identification (ID) command” in examination.

Regarding dependent claims 2-6, 8-13, and 15-20, the dependent claims are also rejected since the dependent claims depend on independent claims 1, 7, and 14 and do not overcome the deficiency thereof for the reasons stated above in the rejections of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khatami et al. (US 2005/0057973 A1), hereinafter “Khatami”, in view of Cariello (US 2022/0165349 A1), hereinafter “Cariello”.

Regarding claim 1, Khatami teaches:
A method for configuring a reliable command, performed by a flash controller, comprising:  (FIGs. 2-4; [0006], “[0035] … Internal to the Flash memory system 200, a memory controller 212 [flash controller] directs internal operation of the Flash memory system 200; managing the Flash memory devices 214, directing data accesses [reliable command], updating internal control registers and tables (not shown), and/or directing operation of other possible subsystems (not shown) of the Flash memory system 200”)
issuing a read ID command to a flash module; and  (FIGs. 2-4; “[0035] … In the system 200 of FIG. 2, the Flash memory subsystem 204, such as a memory system or Flash memory card, is coupled to a processor 202 with a synchronous interface having an address 206, control 208, and data bus 210. Internal to the Flash memory system 200, a memory controller 212 directs internal operation of the Flash memory system 200; managing the Flash memory devices 214 [flash module]”, [0041]-[0044], “[0048] … The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s)”; Note that a read ID command is considered to be a command that reads or queries the memory configuration information and the memory device ID that are stored in the Flash memory devices 214 [flash module].)
parsing an opcode of the reliable command from reserved bytes in reply data for the read ID command,  (FIGs. 2-4; [0035], [0041]-[0044], “[0048] … The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s)”; Note that the read ID command is considered to be a command that reads or queries the memory configuration information and the memory device ID that are stored in the Flash memory devices 214 [flash module], and an opcode is considered to include information that is associated with the operation of the Flash memory subsystem 204, such as the memory configuration information and the memory device ID, that is used to configure internal operation parameters, device command sequences, and memory management routines for the data accesses [reliable command] to the Flash memory devices 214 [flash module].  Note also that such opcode is stored in the bytes that are specifically reserved within, e.g., the protection register 302 of FIG. 3A programmed in the Flash memory device [flash module].)
wherein the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode.  

Khatami teaches the reliable command but does not teach wherein the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode.  

However, Cariello teaches:
wherein the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode.  (FIGs. 1-2; [0016], “[0020] Memory system 110 [flash module] may include … a memory device 130”, [0021], “[0030] … a NAND memory device 130 may include memory cells configured to each store one bit of information, which may be referred to as single level cells (SLCs)”, “[0037] … the programmed data may be verified with a dedicated read or verify command, for example, during an in-systems-programming operation [reliable command] of a manufacturing cycle”, [0038])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khatami to incorporate the teachings of Cariello to provide a system of Khatami having a Flash memory subsystem, with a system of Cariello having a NAND memory device that includes memory cells configured to each store one bit of information, such as in single level cells (SLCs).  Doing so with the system of Khatami would provide a system having a NAND memory device that includes single level cells (SLCs) that use a lower amount of power and may take less time to program data.  (Cariello, [0013])

Regarding claim 2, the combination of Khatami teaches the method of claim 1.

Khatami further teaches:
wherein the read ID command is used to request the flash module to provide a flash vendor lD.  (“[0014] … the software driver automatically configures itself by querying the memory device for a device ID and/or manufacturer code [flash vendor lD] or by detecting a specific characteristic of the memory device being driven”)

Regarding claims 8 and 15, the claimed product and the claimed apparatus comprise substantially the same steps or elements as those in claim 2.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Khatami teaches the method of claim 2.

Khatami further teaches:
wherein the flash vendor ID is used to recognize information regarding a manufacturer and a technical generation of the flash module.  (“[0044] Software driver embodiments of the present invention query interfaces, reserved memory locations, protection registers, and other architecture features, to determine the type, size, manufacturer, and other pertinent identifying information of the memory device(s) that are coupled to the system”; Note that a technical generation is considered to include information, such as type, size, and other pertinent identifying information of the memory device(s).)

Regarding claims 9 and 16, the claimed product and the claimed apparatus comprise substantially the same steps or elements as those in claim 3.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 7, Khatami teaches:
A non-transitory computer program product for configuring a reliable command when executed by a processing unit of a flash controller, the non-transitory computer program product comprising program code to:  (FIGs. 2-4; [0006], “[0018] For a further embodiment, the invention provides a machine-usable medium [non-transitory computer program product], the machine-usable medium containing a software routine [program code] for causing a processor to execute a method”, “[0035] … Internal to the Flash memory system 200, a memory controller 212 [flash controller] directs internal operation of the Flash memory system 200; managing the Flash memory devices 214, directing data accesses [reliable command], updating internal control registers and tables (not shown), and/or directing operation of other possible subsystems (not shown) of the Flash memory system 200”)
issue a read ID command to a flash module; and  (FIGs. 2-4; “[0035] … In the system 200 of FIG. 2, the Flash memory subsystem 204, such as a memory system or Flash memory card, is coupled to a processor 202 with a synchronous interface having an address 206, control 208, and data bus 210. Internal to the Flash memory system 200, a memory controller 212 directs internal operation of the Flash memory system 200; managing the Flash memory devices 214 [flash module]”, [0041]-[0044], “[0048] … The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s)”; Note that a read ID command is considered to be a command that reads or queries the memory configuration information and the memory device ID that are stored in the Flash memory devices 214 [flash module])
parse an opcode of the reliable command from reserved bytes in reply data for the read ID command,  (FIGs. 2-4; [0035], [0041]-[0044], “[0048] … The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s)”; Note that the read ID command is considered to be a command that reads or queries the memory configuration information and the memory device ID that are stored in the Flash memory devices 214 [flash module], and an opcode is considered to include information that is associated with the operation of the Flash memory subsystem 204, such as the memory configuration information and the memory device ID, that is used to configure internal operation parameters, device command sequences, and memory management routines for the data accesses [reliable command] to the Flash memory devices 214 [flash module].  Note also that such opcode is stored in the bytes that are specifically reserved within, e.g., the protection register 302 of FIG. 3A programmed in the Flash memory device [flash module])
wherein the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode.  

Khatami teaches the reliable command and configuring a reliable command when executed by a flash controller, but does not teach configuring a reliable command when executed by a processing unit of a flash controller, wherein the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode.  

However, Cariello teaches:
configuring a reliable command when executed by a processing unit of a flash controller,  (FIGs. 1-2; ; [0016], [0020]-[0022], “[0023] The memory system controller 115 [flash controller] may include hardware such as one or more integrated circuits or discrete components, a buffer memory, or a combination thereof. The hardware may include circuitry with dedicated (e.g., hard-coded) logic to perform the operations ascribed herein to the memory system controller 115. The memory system controller 115 [flash controller] may be or include [processing unit, such as] a microcontroller, special purpose logic circuitry (e.g., a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a digital signal processor (DSP)), or any other suitable processor or processing circuitry”, [0027], [0030], “[0037] … the programmed data may be verified with a dedicated read or verify command, for example, during an in-systems-programming operation [reliable command] of a manufacturing cycle”, [0038])
wherein the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode.  (FIGs. 1-2; [0016], “[0020] Memory system 110 [flash module] may include … a memory device 130”, [0021], “[0030] … a NAND memory device 130 may include memory cells configured to each store one bit of information, which may be referred to as single level cells (SLCs)”, “[0037] … the programmed data may be verified with a dedicated read or verify command, for example, during an in-systems-programming operation [reliable command] of a manufacturing cycle”, [0038])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khatami to incorporate the teachings of Cariello to provide a system of Khatami having a Flash memory subsystem, with a system of Cariello having a NAND memory device that includes memory cells configured to each store one bit of information, such as in single level cells (SLCs).  Doing so with the system of Khatami would provide a system having a NAND memory device that includes single level cells (SLCs) that use a lower amount of power and may take less time to program data.  (Cariello, [0013])

Regarding claim 14, Khatami teaches:
An apparatus for configuring a reliable command, comprising:  (FIGs. 2-4; [0006], “[0035] … Internal to the Flash memory system 200 [apparatus], a memory controller 212 directs internal operation of the Flash memory system 200; managing the Flash memory devices 214, directing data accesses [reliable command], updating internal control registers and tables (not shown), and/or directing operation of other possible subsystems (not shown) of the Flash memory system 200”)
a flash interface (I/F), coupled to a flash module; and  (FIGs. 2-4; “[0035] … The memory controller 212 is coupled to and controls one or more Flash memory devices 214 [flash module] via an internal bus 236 [flash interface (I/F)]”)
a processing unit, coupled to the flash I/F, arranged operably to drive the flash I/F to issue a read ID command to a flash module; and parse an opcode of the reliable command from reserved bytes in reply data for the read ID command,  (FIGs. 2-4; “[0035] … In the system 200 of FIG. 2, the Flash memory subsystem 204, such as a memory system or Flash memory card, is coupled to a processor 202 with a synchronous interface having an address 206, control 208, and data bus 210. Internal to the Flash memory system 200, a memory controller 212 [processing unit] directs internal operation of the Flash memory system 200; … The memory controller 212 [processing unit] is coupled to and controls one or more Flash memory devices 214 [flash module] via an internal bus 236 [flash I/F]”, [0041]-[0044], “[0048] … The device driver then reads 404 the memory configuration information or queries the memory device ID and configures 406 its internal operation parameters, device command sequences, and/or memory management routines to match the identified memory device(s)”; Note that a read ID command is considered to be a command that reads or queries the memory configuration information and the memory device ID that are stored in the Flash memory devices 214 [flash module], and an opcode is considered to include information that is associated with the operation of the Flash memory subsystem 204, such as the memory configuration information and the memory device ID, that is used to configure internal operation parameters, device command sequences, and memory management routines for the data accesses [reliable command] to the Flash memory devices 214 [flash module].  Note also that such opcode is stored in the bytes that are specifically reserved within, e.g., the protection register 302 of FIG. 3A programmed in the Flash memory device [flash module])
wherein the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode.  

Khatami teaches the reliable command but does not teach wherein the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode.  

However, Cariello teaches:
wherein the reliable command is used to direct the flash module for access to data in a single level cell (SLC) mode.  (FIGs. 1-2; [0016], “[0020] Memory system 110 [flash module] may include … a memory device 130”, [0021], “[0030] … a NAND memory device 130 may include memory cells configured to each store one bit of information, which may be referred to as single level cells (SLCs)”, “[0037] … the programmed data may be verified with a dedicated read or verify command, for example, during an in-systems-programming operation [reliable command] of a manufacturing cycle”, [0038]) 

In addition, Cariello (e.g., in paragraph [0023]) also teaches the memory system controller 115 that includes a processing unit, such as a microcontroller, special purpose logic circuitry (e.g., a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a digital signal processor (DSP)), or any other suitable processor or processing circuitry.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khatami to incorporate the teachings of Cariello to provide a system of Khatami having a Flash memory subsystem, with a system of Cariello having a NAND memory device that includes memory cells configured to each store one bit of information, such as in single level cells (SLCs).  Doing so with the system of Khatami would provide a system having a NAND memory device that includes single level cells (SLCs) that use a lower amount of power and may take less time to program data.  (Cariello, [0013])

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khatami et al. (US 2005/0057973 A1), hereinafter “Khatami”, in view of Cariello (US 2022/0165349 A1), hereinafter “Cariello”, as applied to claims 3, 9, and 16, respectively above, and further in view of "Open NAND Flash Interface Specification" (February 27, 2008, Revision 2.0), hereinafter “ONFI”.

Regarding claim 4, the combination of Khatami teaches the method of claim 3.

The combination of Khatami does not teach wherein a length of the reply data is 8 bytes, a length of the flash vendor ID is 6 bytes, and a length of the reserved bytes is 2 bytes.

However, ONFI teaches:
wherein a length of the reply data is 8 bytes, a length of the flash vendor ID is 6 bytes, and a length of the reserved bytes is 2 bytes.  (p. 94, “Table 38 defines the parameter page data [reply data] structure”; Note that a length of the parameter page data [reply data] is considered to include 8 bytes from bytes 0-7, a length of the flash vendor ID, which is considered to include the  parameter page signature field and the revision number field, has 6 bytes from bytes 0-5, and a length of the reserved bytes, which are considered to include the features supported field, has 2 bytes from bytes 6-7, as shown in Table 38)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Khatami to incorporate the teachings of ONFI to provide a system of Khatami having a Flash memory subsystem, with a specification of ONFI that defines a standardized NAND Flash device interface.  Doing so with the system of Khatami would provide a way for a system to seamlessly make use of new NAND devices that may not have existed at the time that the system was designed.  (ONFI, p. 1)

Regarding claims 10 and 17, the claimed product and the claimed apparatus comprise substantially the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

Claims 5-6, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khatami et al. (US 2005/0057973 A1), hereinafter “Khatami”, in view of Cariello (US 2022/0165349 A1), hereinafter “Cariello”, as applied to claims 1, 7, and 14 above, and further in view of Lin (US 2019/0205247 A1), hereinafter “Lin”.

Regarding claim 5, the combination of Khatami teaches the method of claim 1.

The combination of Khatami does not teach in a card-initialization operation, sending the opcode to the flash module for directing the flash module to program an in-system programming (ISP) code and system information in the SLC mode, wherein the system information is used by the ISP code when being executed.

However, Lin teaches:
in a card-initialization operation, sending the opcode to the flash module for directing the flash module to program an in-system programming (ISP) code and system information in the SLC mode, wherein the system information is used by the ISP code when being executed.  (FIG. 1; [0018], “[0025] … A block pool 112 stores in-system code (ISP) [in-system programming (ISP) code]. A block pool 114 stores system information. An active block A_BLK is selected from a block pool 116 of spare blocks. The active block A_BLK may be utilized to receive data in response to write requests from the host 106 or as a destination block of garbage collection. The active block A_BLK is programmed using one-shot programming. In cases where the flash memory 102 stores data by SLCs and is operated in a double-plane mode, two pages are programmed to the active block A_BLK together corresponding each one-shot programming operation”, “[0026] … The microprocessor 122 may operate the flash memory 102 according to the read-only code contained in the read-only memory 124 and the in-system code [in-system programming (ISP) code] contained in the ISP block pool 112”, “[0028] … the control unit 104 checks the system information block pool 114 to get the indicators *A BLK and *seal”; Note that a card-initialization operation is considered to be an operation that stores in-system code (ISP) [in-system programming (ISP) code] in a block pool 112 and system information in a block pool 114 in the flash memory 102 in the data storage device 100 [flash module], such as a memory card.  The opcode is considered to include information associated with the storage of the in-system code (ISP) [in-system programming (ISP) code] and the system information.  The microprocessor 122 in the control unit 104 checks the system information block pool 114 by operating the flash memory 102 using the in-system code [in-system programming (ISP) code] contained in the ISP block pool 112)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Khatami to incorporate the teachings of Lin to provide a system of Khatami having a Flash memory subsystem, with a data storage device of Lin having a flash memory with a block pool that stores in-system code (ISP) and a block pool that stores system information.  Doing so with the system of Khatami would provide a system having a power recovery procedure for a data storage device in order to guarantee data reliability.  (Lin, [0004])

Regarding claims 11 and 18, the claimed product and the claimed apparatus comprise substantially the same steps or elements as those in claim 5.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 6, the combination of Khatami teaches the method of claim 1.

The combination of Khatami does not teach in a normal-mode operation, sending the opcode to the flash module for directing the flash module to read an in-system programming (ISP) code and system information in the SLC mode, wherein the system information is used by the ISP code when being executed.

However, Lin teaches:
in a normal-mode operation, sending the opcode to the flash module for directing the flash module to read an in-system programming (ISP) code and system information in the SLC mode, wherein the system information is used by the ISP code when being executed.  (FIG. 1; [0018], “[0025] … A block pool 112 stores in-system code (ISP) [in-system programming (ISP) code]. A block pool 114 stores system information. An active block A_BLK is selected from a block pool 116 of spare blocks. The active block A_BLK may be utilized to receive data in response to write requests from the host 106 or as a destination block of garbage collection. The active block A_BLK is programmed using one-shot programming. In cases where the flash memory 102 stores data by SLCs and is operated in a double-plane mode, two pages are programmed to the active block A_BLK together corresponding each one-shot programming operation”, “[0026] … The microprocessor 122 may operate the flash memory 102 according to the read-only code contained in the read-only memory 124 and the in-system code [in-system programming (ISP) code] contained in the ISP block pool 112”, “[0028] … the control unit 104 checks the system information block pool 114 to get the indicators *A BLK and *seal”; Note that a normal-mode operation is considered to be an operation that occurs after the storage of the in-system code (ISP) [in-system programming (ISP) code] in a block pool 112 and system information in a block pool 114 in the flash memory 102 in the data storage device 100 [flash module].  The opcode is considered to include information associated with the reading of the in-system code (ISP) [in-system programming (ISP) code] and the system information so that the microprocessor 122 in the control unit 104 can check the system information block pool 114 by operating the flash memory 102 using the in-system code [in-system programming (ISP) code] contained in the ISP block pool 112)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Khatami to incorporate the teachings of Lin to provide a system of Khatami having a Flash memory subsystem, with a data storage device of Lin having a flash memory with a block pool that stores in-system code (ISP) and a block pool that stores system information.  Doing so with the system of Khatami would provide a system having a power recovery procedure for a data storage device in order to guarantee data reliability.  (Lin, [0004])

Regarding claims 13 and 20, the claimed product and the claimed apparatus comprise substantially the same steps or elements as those in claim 6.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 6 above.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khatami et al. (US 2005/0057973 A1), hereinafter “Khatami”, in view of Cariello (US 2022/0165349 A1), hereinafter “Cariello”, and Lin (US 2019/0205247 A1), hereinafter “Lin”, as applied to claims 11 and 18, respectively above, and further in view of Downum et al. (US 2021/0240491 A1), hereinafter “Downum”.

Regarding claim 12, the combination of Khatami teaches the non-transitory computer program product of claim 11.

The combination of Khatami does not teach wherein the ISP code is downloaded from a designated location.

However, Downum teaches:
wherein the ISP code is downloaded from a designated location.  (FIG. 4; “[0068] … When an information handling system is repaired, the service OS and the device drivers [ISP code] may be downloaded from a remote location by a recovery process”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Khatami to incorporate the teachings of Downum to provide a system of Khatami having a Flash memory subsystem, with an information handling system of Downum having device drivers downloaded from a remote location by a recovery process using a non-volatile memory storage such as embedded and partitioned flash memory.  Doing so with the system of Khatami would provide a system having runtime synchronization and authentication of pre-boot device drivers for a rescue operating system.  (Downum, [0004])

Regarding claim 19, the claimed apparatus comprises substantially the same steps or elements as those in claim 12.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 12 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chow et al. (US 2008/0147964 A1) discloses an electronic data flash card includes a processor and at least one flash memory device. The flash memory is partitioned such that it includes a first partition that is formatted using a file system that supports an Autorun function (e.g., CD-ROM file system (CDFS) format, fixed-disk format or Universal Disk Format (UDF)), and a disk partition that is formatted using a typical controller-based flash device file system (e.g., 16-bit File Allocation Table (FAT16) file system, 32-bit FAT (FAT32) file system, or New Technology File System (NTFS)). The electronic data flash card is produced such that Autorun-enabled application automatically executes a predetermined application or action when the electronic data flash card is installed in a host system. In one embodiment, the Autorun application includes an advertisement displayed on the host system prior to allowing access to data stored in the disk partition.
Chinnamaharajan et al. (US 2019/0155517 A1) discloses technologies and techniques for use by a non-volatile memory (NVM) controller to discover an NVM device, such as a NAND device. In an illustrative example, the NVM controller obtains a bypass discovery sequence from a first component of the NVM device using the NVM controller, where the first component may be bootstrap memory. The NVM controller then applies the bypass discovery sequence to a second component of the NVM device, such as a non-captive or reclaim memory component, to access the second component of the NVM device. In this manner, the NVM controller need not rely on pre-stored ROM discovery sequences to discover non-captive NVM memory components that require vendor-specific bypass discovery sequences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /TONG B. VO/Examiner, Art Unit 2136